    Case 14-14727       Doc 25      Filed 02/11/19 Entered 02/11/19 14:10:21                Desc Main
                                       Document Page 1 of 2


                                UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION


IN RE:                                          CASE NO. 14 B 14727
                                                CHAPTER 13
Michael J. Neururer
Gayle M. Neururer                               JUDGE DONALD R CASSLING

         DEBTORS                                NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, TOM VAUGHN
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
below has been paid in full.

Name of Creditor: WELLS FARGO BANK NA



Final Cure Amount

Court   Claim         Account                                 Claim            Claim        Amount
Claim # ID            Number                                  Asserted         Allowed      Paid

5          30         XXXXXX1055                              $946.51          $946.51      $946.51

Total Amount Paid by Trustee                                                                $946.51


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                   X Direct by the Debtors


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtors, Debtors' Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtors
have paid in full the amount required to cure the default on the claim; and 2) whether the Debtors are
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
  Case 14-14727        Doc 25      Filed 02/11/19 Entered 02/11/19 14:10:21              Desc Main
                                      Document Page 2 of 2


                                                                             CASE NO. 14-14727-DRC


                                    CERTIFICATE OF SERVICE

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the
persons named above by U.S. mail at 55 E. MONROE STREET, SUITE 3850, CHICAGO, IL 60603 or
by the methods indicated on this 11th day of February, 2019.


Debtor:                                         Attorney:
Michael J. Neururer                             GREGORY J MARTUCCI
Gayle M. Neururer                               203 E IRVING PARK RD
1092 N KING CHARLES CT                          ROSELLE, IL 60172
Palatine, IL 60067                              via Clerk's ECF noticing procedures

Mortgage Creditor:                              Creditor:
WELLS FARGO BANK                                WELLS FARGO BANK NA
% FREEDMAN ANSELMO                              ONE HOME CAMPUS
LINDBERG                                        MAC X2302 04C
1771 W DIEHL RD #120                            DES MOINES, IA 50328
PO BOX 3228
NAPERVILLE, IL 60566

Mortgage Creditor:                              Mortgage Creditor:
WELLS FARGO BANK                                SHAPIRO KREISMAN & ASSOC LLC
3476 STATEVIEW BLVD                             2121 WAUKEGAN RD #301
MAC X7801-014                                   BANNOCKBURN, IL 60015
FT MILL, SC 29715

ELECTRONIC SERVICE - United States Trustee


Date: February 11, 2019                                      /s/ TOM VAUGHN
                                                             TOM VAUGHN
                                                             CHAPTER 13 TRUSTEE
                                                             55 E. MONROE STREET, SUITE 3850
                                                             CHICAGO, IL 60603
